DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 2/11/2022.
Response to arguments
Claims 1-11, 13-17, 19, 33 and 34 have been amended. Claims 12, 18, 20-32, and 35-37 are cancelled. The previous claim objection to Claim 5 is withdrawn responding to the amendments to the claim. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-11, 13-17, 19, 33 and 34 are allowed. 
Allowable Subject Matter
Claims 1-11, 13-17, 19, 33 and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Quan (U.S 2015/0195850) and Yin et al. (U.S 2018/00092089).
Quan, discloses method for transmit signals and to receive signals and the PDCCH indication explicitly or implicitly carries an uplink HARQ process number, and the base station configures, for the UE, an uplink HARQ process that may be used by different queues or queue groups, the UE determines, by using the uplink HARQ process number carried in the PDCCH indication. 
Yin, discloses explicit HARQ-ACK feedback may be applied for HARQ-ACK offloading to other subframes and allocated uplink subframe may contain more HARQ-ACK feedback resources (e.g., PUCCH) resources, and/or support higher payload HARQ-ACK reports (e.g., different PUCCH formats than that of a self-contained subframe) and the new timing may be explicitly indicated in the downlink data 
However, none of Quan, Yin and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein the specific time slot in which the communications device should monitor for the first HARQ-ACK is one of a plurality of consecutive time slots forming a time window, and the communications device is configured to monitor one or more of the plurality of consecutive time slots of the time window for the first HARQ-ACK as recited in the context of claims 1, 33 and 34. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-11, 13-17 and 19 depend from claim 1 are allowed since they depend from allowable claims 1, 33 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/26/2022